706 S.E.2d 258 (2011)
STATE
v.
Johnny Ray DAUGHTRY.
No. 412A93-5.
Supreme Court of North Carolina.
March 17, 2011.
Sharon L. Smith, Raleigh, for Daughtry, Johnny Ray.
L. Michael Dodd, Special Deputy Attorney General, for State of North Carolina.
Susan Doyle, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 16th of March 2011 by Defendant-Appellant for Extension of Time to Fie Petition for Writ of Certiorari:
"Motion Mowed by order of the Court in conference, this the 17th of March 2011."